 Ill the Matter of THE BELMONT PRODUCTS COMPANYa'ivlAMERICANFEDERATION OF LABORCase No. R-3981CERTIFICATION OF REPRESENTATIVESAugustOn July 15, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.Pursuant to the Direction of Election, an election by secret ballot wasconducted on August 6, 1942, under the direction and supervision ofthe Regional Director for the Eighth Region (Cleveland, Ohio).OnAugust 7, 1942, the Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations BoardRulesand Regula-tions-Series 2, as amended, issued ail duly served upon the partiesan Election Report.No objections to the conduct of the ballot orthe Election Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total numbereligibleto vote -------------------------------- 11Total number of ballots cast11Total number of ballotschallenged_________________________ noneTotal numberof blank ballots________________________________1Total number of void ballotsnoneTotal numberof'validvotes counted__________________________10Total numberof votescast fpr AmericanFederationof Lsbor__ noneTotal number of votescast for United ConstructionWorkersDivision ofDistrict50, United-Mme Workersof America_____6Total numberof votes castfor neither________________________4By virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National, Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National LaborRelationsBoardRules andRegulations-Series 2,as amended,IT IS HEREBY CERTIFIEDthat United Construction Workers Division ofDistrict 50, United Mine Workers of America, has been designatedand selected by a majority of all employees of The Belmont Products'42NLBB48543 N L R B No 89.611 ,612DECISIONS OP NATIONAL LABOR RELATIONS,BOARDCompany, Toledo, Ohio, excluding supervisory and office employees,as their representative for the purposes of collective bargaining andthat, pursuant to Section 9 (a) of the Act, United Construction Work-ers Division of District 50, United Mine Workers of America, is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment, and, other conditions of employment.. q_1